Citation Nr: 0825041	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  03-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for Lyme disease as a result of treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981, from June 1986 to November 1986, and from December 1987 
to July 1988.  He also had inactive service in the U.S. Army 
Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

In April 2003, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

In a decision dated in May 2005, the Board denied the 
veteran's appeal.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a Memorandum Decision dated in September 2007, the Court 
vacated the Board's May 2005 decision, and remanded the case 
to the Board for action consistent with the Court's Decision.


REMAND

In its September 2007 Memorandum Decision, the Court found 
two errors in the Board's May 2005 decision.  First, it found 
that the Board erred by impermissibly relying on decisional 
and predecisional documents to conclude that VA provided the 
appellant with notice as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Although the pertinent regulation (38 C.F.R. § 3.159) has 
since been amended to eliminate the requirement that the 
claimant provide any evidence in his possession that pertains 
to the claim or claims pending before VA on or after May 30, 
2008, under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and therefore, the Board is not free to do anything contrary 
to the Court's prior action with respect to the same claim.  
See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997). 

Second, the Court found that the agency of original 
jurisdiction failed to follow the December 2003 Board remand 
instructions.  In particular, it found that the examiner 
failed to describe in sufficient detail whether the 
appellant's Raynaud's phenomenon and dyspnea and fatigue on 
exertion were related to the delay in treatment and 
complications from Lyme disease.  In addition, it noted that 
VA failed to order additional pulmonary function and exercise 
tests, and referral to a rheumatologist, recommended by the 
examiner.  

The Court has held that RO compliance with a remand is not 
discretionary, and that, if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send a letter 
to the appellant and his representative 
providing the notice required under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), to 
include notice that the appellant submit 
should submit any pertinent evidence in 
his possession and notice with respect to 
the disability-rating and effective-date 
elements of the claim.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and his 
representative and request them to submit 
the outstanding evidence.

3.  Upon completion of the above 
development, the RO or the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
with the appropriate expertise to 
determine the nature and extent of any 
residuals of the veteran's claimed Lyme 
disease.  The claims folders must be made 
available to and reviewed by the examiner 
before completion of the examination 
report.  

All indicated testing should be conducted, 
and a complete history should be elicited.  
To comply with the Court's Order, 
pulmonary function and exercise testing 
must be conducted.

The examiner should identify any currently 
present residuals of Lyme disease.  In 
addition, if the veteran is found to have 
residuals of Lyme disease, the examiner 
should provide an opinion, based upon the 
examination results and the review of the 
claims folders, as to whether there is a 
50 percent or better probability that VA's 
failure to diagnose the disorder at an 
earlier date resulted in additional 
disability and if so, whether there is a 
50 percent or better probability that VA's 
failure to diagnose the disorder at an 
earlier date was due to carelessness, 
negligence, lack of proper skill, error in 
judgment or similar instance of fault on 
VA's part.  

The examiner should specifically address 
whether the appellant's Raynaud's 
phenomenon and dyspnea and fatigue on 
exertion are related to the delay in 
treatment and complications from Lyme 
disease.  If a rheumatologist's opinion is 
necessary to answer this question, such 
opinion should be obtained.  The rationale 
for all opinions must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the appellant's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


